     Case 2:18-cv-01916-RFB-VCF Document 42 Filed 04/20/20 Page 1 of 3


 1   CLARK HILL PLLC
     MARK S. DZARNOSKI, ESQ.
 2   Nevada Bar No. 3398
     E-mail: mdzarnoski@clarkhill.com
 3   MICHAEL V. CRISTALLI, ESQ.
     Nevada Bar No. 6696
 4
     E-mail: mcristalli@clarkhill.com
 5   JOHN A. HUNT, ESQ.
     Nevada Bar No. 1888
 6   E-mail: jhunt@clarkhill.com
     3800 Howard Hughes Parkway, Suite 500
 7   Las Vegas, Nevada 89169
     Tel: (702) 862-8300
 8   Fax: (702) 862-8400
     Attorneys for Defendants Arman Izadi
 9   aka Alexander Izadi
10   aka Armani; Sancho Van Ryan
     aka Sancho Jinadasa; Bonnie Izadi
11   aka Bonnie Roberts;
     Glow Threads, Inc.
12

13
                                          UNITED STATES DISTRICT COURT
14
                                                   DISTRICT OF NEVADA
15

16   Mark Streeter, derivatively on behalf                CASE NO: 2:18-cv-01916-RFB-VCF
     Of the shareholders of Glow Threads, Inc.,
17                               Plaintiff,
18
     v.                                                       STIPULATION AND ORDER TO
19                                                            EXTEND TIME TO RESPOND TO
                                                             PLAINTIFF’S SECOND AMENDED
20                                                                    COMPLAINT
      Arman Izadi a/k/a Alexander Izadi a/k/a                      (FIRST REQUEST)
      Armani; Sancho Van Ryan a/k/a Sancho
21    Jinadasa; Brian Epling, as the trustee of The
22    Orange Trust; The Orange Trust; Bonnie Izadi
      a/k/a Bonnie Roberts; Adli Law Group, P.C.;
23    Anthony DiMonte; and Glow Threads, Inc., As
      a nominal Defendant for derivative claims,
24
                                     Defendants.
25

26

27           Plaintiff Mark Streeter and Defendants Arman Izadi, Sancho Van Ryan, Brian Epling (as

28   trustee for the Orange Trust), Bonnie Izadi, Glow Threads, Inc., Adli Law Group, P.C. and
                                                1 of 3
     ClarkHill\J1175\390842\223744662.v1-4/17/20
     Case 2:18-cv-01916-RFB-VCF Document 42 Filed 04/20/20 Page 2 of 3


 1   Anthony DiMonte, by and through their counsel, hereby respectfully submit this Stipulation and

 2   Order Extending Time for Defendants to Respond to Plaintiff’s Second Amended Complaint.

 3   This Stipulation is made in accordance with LR 6-1, LR 6-2, and LR II 7-1 of the Local Rules of

 4   this Court. This is the first request for an extension of time to file a response to Plaintiff’s

 5   Second Amended Complaint.

 6           Plaintiff’s Second Amended Complaint [ECF 34] was filed on March 23, 2020. The

 7   Response to Plaintiff’s Second Amended Complaint is due April 17, 2020.

 8           Upon agreement by and between all the parties, the undersigned respectfully requests that
 9
     this Court grant an extension of time in which the Response to Plaintiff’s Second Amended
10
     Complaint currently due April 17, 2020 be extended for a period of two (2) weeks up to and
11
     including May 1, 2020.
12
     ///
13
     ///
14

15   ///

16   ///
17   ///
18
     ///
19
     ///
20
     ///
21

22   ///

23   ///

24   ///
25   ///
26
     ///
27
     ///
28
                                                   2 of 3
     ClarkHill\J1175\390842\223744662.v1-4/17/20
     Case 2:18-cv-01916-RFB-VCF Document 42 Filed 04/20/20 Page 3 of 3


 1           The reason for this request is that the COVID 19 emergency and related limitations have

 2   significantly hampered Defendants’ ability to complete their Response to Plaintiff’s Second
 3
     Amended Complaint.
 4
     CLARK HILL, PLLC                                       KENNEDY & COUVILIER
 5
     By: //s// Michael V. Cristalli                         By: //s// Todd E. Kennedy
 6   MARK DZARNOSKI. ESQ.                                   TODD E. KENNEDY, ESQ.
     Nevada Bar No. 6696                                    Nevada Bar No. 6014
 7   MICHAEL V. CRISTALLI, ESQ.                             3271 E. Warm Springs Rd.
     Nevada Bar No. 6696                                    Las Vegas. Nevada 89120
 8   JOHN A. HUNT, ESQ.                                     Tel: (702) 608-7931
 9   Nevada Bar No. 1888                                    Email: tkennedy@kclawnv.com
     E-mail: jhunt@clarkhill.com                            Counsel for Plaintiff Mark Streeter
10   3800 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169                                JENNINGS & FULTON, LTD.
11   Telephone: (702) 862-8300
     Email: mdzarnoski@clarkhill.com
12   Email: mcristalli@clarkhill.com
     Attorneys for Defendants Arman Izadi                   By://s// Adam R. Fulton
13   aka Alexander Izadi                                    JARED B. JENNINGS, ESQ.
     aka Armani; Sancho Van Ryan                            Nevada Bar No. 7762
14   aka Sancho Jinadasa; Bonnie Izadi                      ADAM R. FULTON, ESQ.
     aka Bonnie Roberts;
     Glow Threads, Inc.                                     Nevada Bar No. 11572
15
                                                            LOGAN WILSON, ESQ.
16   CLARK HILL, PLLC                                       Nevada Bar No. 14967
                                                            2580 Sorrel Street
17   By: //s// Nicholas M. Wieczorek                        Las Vega Nevada 89146
     NICHOLAS M. WIECZOREK, ESQ.                            Tel: (702) 979-3565
18   Nevada Bar No. 6170                                    Email: jjennings@jfnvlaw.com
     3800 Howard Hughes Parkway, Suite 500                  Email: afulton@jfnvlaw.com
19   Las Vegas, Nevada 89169                                Email: logan@jfnvlaw.com
     Telephone: (702) 862-8300                              Counsel for Brian Epling as trustee for The
20   Email: nwieczorek@clarkhill.com
     Counsel for Defendants, Adli Law Group                 Orange Trust
21   and Anthony DiMonte
22
                                                   ORDER
23
             IT IS SO ORDERED.
24

25                                                 _________________________________________
26                                                 UNITED STATES MAGISTRATE JUDGE

27                                                  April 20, 2020

28
                                                   3 of 3
     ClarkHill\J1175\390842\223744662.v1-4/17/20
